DOOLING, District Judge.
Petitioner seeks to review an order of the referee refusing to set apart to him as exempt a certain auto truck. Without passing upon the question as to whether or no an auto truck would be exempt under any circumstances, it does not appear in the ¡present case that the petitioner habitually earned his living by the use of the truck in question. But subdivision 6 of section 690, C. C. P., upon which this exemption is claimed, exempts “one dray or truck * * * by the use of which a * * * drayman, * * * truck-man, etc., * * • * habitually earns his living.”
The order of the referee is therefore affirmed.